Citation Nr: 1431242	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a liver disability.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service connected disability pursuant to 38 C.F.R. § 4.29.
REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability, kidney disability, liver disability, erectile dysfunction, sleep disorder, headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a psychiatric disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 1995 decision relates to an unestablished fact necessary to substantiate a claim for entitlement to service connection for a psychiatric disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not in receipt of service connection for a psychiatric disability and the application to reopen being granted herein was filed in May 2010, many years after the Veteran's psychiatric hospitalizations.


CONCLUSIONS OF LAW

1.  The May 1995 decision that denied the application to reopen the claim for entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the May 1995 decision is new and material and reopening of the claim for entitlement to service connection for a psychiatric disability is therefore warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a temporary total rating for hospital treatment in excess of 21 days for a service connected disability pursuant to 38 C.F.R. § 4.29 have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.29 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In May 1995, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a psychiatric disability (then characterized as a nervous condition).  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The essential basis of the May 1995 and prior denials was that although the Veteran had been diagnosed with a psychiatric disability, there was no evidence of a psychiatric disorder in service, a psychosis within the one year presumptive period, or a relationship between a current psychiatric disability and service.  The evidence before the RO at the time of the prior denial included the normal May 1981 separation psychiatric examination and the separation report of medical history on which the Veteran indicated that he had depression or excessive worry and nervous trouble.  The evidence received since the May 1995 denial includes the Veteran's written statements and Board hearing testimony, as well as his service personnel records.  In his statements, the Veteran discussed specific in-service events such as poor treatment by supervisors and stressful duties.  The service personnel records show disciplinary proceedings and a general discharge under honorable conditions for the convenience of the government based on allegations of apathy and lateness on the part of the Veteran.  This new evidence relates to the basis for the prior denial, as it shows in-service events with which a current psychiatric disability may be associated, and thus raises a reasonable possibility of substantiating the claim.  Reopening of the claim for entitlement to service connection for a psychiatric disability is thus warranted.

38 C.F.R. § 4.29

Under 38 C.F.R. § 4.29, a total, i.e. 100 percent, rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  This is true regardless of whether the hospital admission was for a service-connected disability, as long as hospital treatment for a service-connected disability is instituted and continued for a period of 21 days.  38 C.F.R. § 4.29(b).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization "if otherwise in order."  Id.  The phrase "otherwise in order" indicates that a veteran must still show he was treated for more than 21 days for a service-connected disability in order to be eligible for §4.29's temporary total rating.

The Veteran is not in receipt of service connection for any disability.  Moreover, although the Board is remanding the claim for entitlement to service connection for a psychiatric disability as well as other claims, the application to reopen and claims under consideration were filed in May 2010, many years after the psychiatric hospitalizations for which the Veteran seeks compensation under 38 C.F.R. § 4.29, which were in the 1980s.  Thus, even if entitlement to service connection is granted for a psychiatric disability subsequent to this remand, the earliest possible effective date would be the date of the application to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); 38 U.S.C.A. § 5110(a) (effective date of claim reopened after final adjudication shall not be earlier than the date of application therefor); 38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later).

As indicated above, the Veteran did not appeal the May 1995 denial and did not submit new and material evidence within the one year appeal period.  The denial thus became final and the next communication received from the Veteran was his May 2010 application to reopen and claims.  There is also no allegation or evidence of clear and unmistakable error in a prior RO decision or service department records that existed but had not been associated with the claims file at the time of the prior denial, which could in some circumstances result in an earlier effective date for the grant of service connection.  38 C.F.R. §§ 3.105(a), 3.156(c).  There is thus no basis for an effective date earlier than May 2010 even if entitlement to service connection for a psychiatric disability is granted.  As there is no basis for a finding that the Veteran was entitled to service connection for a psychiatric disability for which he was hospitalized many years prior to May 2010, a remand that would postpone consideration of this issue pending the outcome of the service connection claim would be superfluous and unnecessary, with no benefit flowing to the Veteran.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act (VCAA)

As the application to reopen has been granted and the claim under 38 C.F.R. § 4.29 has been denied as a matter of law, discussion of VA's notification and assistance duties under the VCAA is unnecessary.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disability is granted.

Entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service connected disability pursuant to 38 C.F.R. § 4.29 is denied.



REMAND

As noted above, there is evidence of current psychiatric disability and in-service events with which it may be associated.  This is particularly true in  light of the fact that in the May 1981 report of medical history, the Veteran indicated that he had depression or excessive worry and nervous trouble.  As the evidence thus indicates that current psychiatric disability may be associated with service, a VA examination as to the nature and etiology of the Veteran's current psychiatric disability is warranted.  38 U.S.C.A. § 5103A(d).

In addition, in his statements accompanying his May 2010 claims, the Veteran indicated that the medications that he took for his psychiatric disorder caused his kidney and liver disabilities as well as his sleep disorder, erectile dysfunction, and headaches.  As the decision on the claim for entitlement to service connection for a psychiatric disability could thus impact these claims by making it possible for the Veteran to claim service connection for these disabilities secondary to the psychiatric disability, they must be remanded as inextricably intertwined.  38 C.F.R. § 3.310.  Similarly, although a TDIU cannot currently be granted because the Veteran is not in receipt of service connection for any disability, the grant of entitlement to service connection for one or more of the above disabilities would render the Veteran eligible for consideration of a TDIU on a schedular or extraschedular basis.  38 C.F.R. § 4.16(a),(b).  

Accordingly, the claims for entitlement to service connection for a psychiatric disability, kidney disability, liver disability, erectile dysfunction, sleep disorder, headaches, and the issue of entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current psychiatric disorders.  Then, as to any such diagnosed disorder, the examiner should indicated whether it is as least as likely as not (50 percent probability or more) that such disorder is related to service, to include the events described by the Veteran.  The examiner should specifically address the Veteran's report of depression and excessive worry and nervous trouble at the time of separation. 

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claims being remanded.  Should entitlement to service connection for a psychiatric disability be granted, prior to readjudication of the remaining claims schedule appropriate examinations to determine whether any claimed disability is proximately due to, the result of, or aggravated by, a service connected psychiatric disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


